Case 1:18-cv-00819-LPS Document 114 Filed 08/27/20 Page 1 of 6 PageID #: 1726




                                                                          919 North Market Street, Suite 990
                                                                          Wilmington, DE 19801-3036
Geoffrey G. Grivner                                                       T 302 552 4200
302 552 4207                                                              F 302 552 4295
geoffrey.grivner@bipc.com




                                          August 27, 2020

VIA CM/ECF - CONFIDENTIAL – FILED UNDER SEAL

The Honorable Leonard P. Stark
Chief U.S. District Judge, District of Delaware
J. Caleb Boggs Federal Building
844 N. King Street
Unit 26, Room 6124
Wilmington, DE 19801-3555

         Re: Xcoal Energy & Resources v. Bluestone Energy Sales Corporation, et al.,
             Case No. 18-819-LPS

Dear Chief Judge Stark:

        This joint letter addresses Your Honor’s directive yesterday (Tr. at 95-96) for the parties
to advise whether either party is requesting that the transcripts of the first or second day sidebars,
or portions thereof, be maintained under seal or be redacted. The parties have met and conferred
today, but were unable to reach agreement. Thus, the differing positions of Plaintiff and
Defendants are set forth below.

         Plaintiff’s Position

         Fundamental principles of fairness require that individuals and companies -- both
litigants and non-parties -- be protected from an avoidable further spreading of the harm caused
by falsehoods about them contained in an anonymous eve-of-trial Letter which is inadmissible as
evidence, has no indicia of reliability, and to the contrary, reeks of foul play. The affected
individuals and companies were deprived of any opportunity to protect either themselves or these
proceedings, because Defendants did not disclose (despite a request for an advance heads up
from Xcoal’s counsel) their lead counsel’s intention to read, unannounced, during sidebar, the
Letter (Sidebar Conference Tr. 9 - 13). While the impact of that action could not be prevented by
the affected victims, surely the Court should have the ability under these extraordinary
circumstances to avoid being used as the conduit through which the resulting harm is further
spread publicly, particularly since Xcoal and the other named individuals and companies were
prevented from protecting themselves, and also because protective sealing and redaction rulings
at this stage can be revisited if needed down the road.
Case 1:18-cv-00819-LPS Document 114 Filed 08/27/20 Page 2 of 6 PageID #: 1727




August 27, 2020
Page - 2 -


        Xcoal’s business is the purchase, resale and delivery of coal to customers in the highly
competitive international markets. The coal’s chemical properties are required by its customers
to be sampled, analyzed and confirmed by independent testing laboratories. The integrity of
those certified analysis reports is one of the linchpins of Xcoal’s business, as well as that of the
third party testing laboratories.

       Likewise, prompt and efficient delivery of coal to its ultimate destination requires close
coordination with Xcoal’s logistical partners, the railroads and ocean vessels. Xcoal’s long-
standing relationships with those shipper partners create a competitive advantage for the
company.

       The Letter is libelous on its face, but Xcoal and the other victims referred to in the Letter
are impacted far beyond general reputational harm. The fundamental commercial integrity which
they have established over many years is being gratuitously trashed by falsehoods made
anonymously and under highly suspicious circumstances in an inherently suspect and
independently inadmissible document.

        As directed yesterday, Xcoal has contacted the non-party consultants, shipper, and testing
laboratories referred to in the Letter. Already, both testing laboratories have expressed and have
authorized Xcoal to advise the Court of, their significant concern regarding the harm to the very
core of their business that would result from the Letter being made public and their view that the
transcripts should remain unavailable to the public at least until a determination is made of the
Letter’s evidentiary admissibility.

         The Letter itself has not been entered into the record of this case or provided to the Court,
but its substance was read aloud by Defendants’ counsel at the transcribed sidebars and discussed
therein.

        Under the totality of the circumstances, Xcoal believes that the Court is empowered
under the legal standards discussed below, and should exercise that authority here, to have the
transcripts of the sidebar conferences made publicly available only in redacted form as indicated
by Xcoal in the accompanying Attachments (Filed Under Seal as Attachments A and B) or,
alternatively, to seal the transcripts in their entirety if viewed by the Court necessary in fairness
to prevent the surrounding context from effectively disclosing the substance of the proposed
redactions (collectively, the “Proposed Protective Form”).

        Courts have supervisory powers over their own files and records and have the discretion
to seal court documents if the public’s right of access is outweighed by competing interests. 1

1
 In addition to granting or denying the motion outright, the court also can limit the method of disclosure.
Fed. R. Civ. P. 26(c)(1)(D). Ganski v. Wolff, No. 09-1903, 2014 U.S. Dist. LEXIS 137942, at *3-4 (E.D.
Pa. Sep. 30, 2014). Courts have significant discretion in crafting protective orders to reduce potential
harm. Id.
Case 1:18-cv-00819-LPS Document 114 Filed 08/27/20 Page 3 of 6 PageID #: 1728




August 27, 2020
Page - 3 -


Copley Press, Inc. v. Peregrine Sys. (In re Peregrine Sys.), 312 B.R. 755, n. 3 (D. Del. 2004)
(citing Huntsman-Christensen Corp., v. Entrada Indus., Inc., 639 F. Supp. 733, 736 (D. Utah
1986)). There are three standards courts apply when considering challenges to the confidentiality
of documents: (1) the good cause shown standard when reviewing orders preserving the
confidentiality of discovery materials pursuant to Fed. R. Civ. P. 26; (2) a compelling interest
standard for the common law right of access when discovery materials are filed as court
documents; and (3) the First Amendment right of public access that attaches to civil trials. In re
Avandia Mktg., Sales Practices & Prods. Liab. Litig., 924 F.3d 662, 670 (3d Cir. 2019). The
Court should adopt the Proposed Protective Form approach, irrespective of which standard is
applied.2

        In the Third Circuit a document constitutes a “judicial record” if it “has been filed with
the court, or otherwise somehow incorporated or integrated into a district court’s adjudicatory
proceedings.” Goldstein v. Forbes (In re Cendant Corp.), 260 F.3d 183, 192 (3d Cir. 2001).
Furthermore, “[w]hile filing clearly establishes such status, a document may still be construed as
a judicial record, absent filing, if a court interprets or enforces the terms of that document, or
requires that it be submitted under seal.” Id. Although read into the trial transcript during sidebar
without notice, the Letter has not been filed with the Court under seal or otherwise. Nor has the
Court interpreted its terms. Accordingly, the Letter itself does not constitute a judicial record.
Indeed, not all material reviewed by a court during the course of a case constitutes a judicial
record. See United States v. Cisneros (In re A.H. Belo Corp.), 66 F. Supp. 2d 47, 48 (D.D.C.
1999) (finding the district court’s limited in camera review of the tapes and transcripts did not
automatically convert these documents into judicial records subject to the common law right
of access).

        As the Letter does not constitute a judicial record, neither are the portions of the
transcript discussing the Letter. Thus, the Court should apply the good cause shown standard
applicable when reviewing orders preserving the confidentiality of discovery materials pursuant
to Fed. R. Civ. P. 26. Avandia Mktg., 924 F.3d at 670. A party seeking a protective order “over
discovery material must demonstrate that 'good cause' exists for the order” and good cause
means “that disclosure will work a clearly defined and serious injury to the party seeking
closure.” Id at 671.



2
  The judicial system is not served by making inadmissible evidence such as the Letter available to the public. See,
e.g., United States v. Kemp, 365 F. Supp. 2d 618, 631-32 (E.D. Pa. 2005). See also Quintana v. Mulheron, No. 18-
469 KG/GJF, 2019 U.S. Dist. LEXIS 43769, at *21-22 (D.N.M. Mar. 18, 2019) (noting that offering into evidence
an anonymous letter allegedly mailed to an accused murderer in custody pending trial would face multiple serious
evidentiary roadblocks, highlighted by foundation, authenticity, and hearsay); Cortez v. Wal-Mart Stores, Inc., No.
03-1251 BB/LFG, 2005 U.S. Dist. LEXIS 43817, at *2 (D.N.M. Jan. 14, 2005) (noting that an anonymous letter has
even less evidentiary value than an unsworn statement, since the writer of the letter has refused to even identify
themselves).
Case 1:18-cv-00819-LPS Document 114 Filed 08/27/20 Page 4 of 6 PageID #: 1729




August 27, 2020
Page - 4 -


        The Third Circuit applies the following non-exhaustive and non-mandatory factors when
reviewing confidentiality orders relative to discovery materials pursuant to Fed. R. Civ. P. 26:(1)
whether disclosure will violate any privacy interests; (2) whether the information is being sought
for a legitimate purpose or for an improper purpose; (3) whether disclosure of the information
will cause a party embarrassment; (4) whether confidentiality is being sought over information
important to public health and safety; (5) whether the sharing of information among litigants will
promote fairness and efficiency; (6) whether a party benefitting from the order of confidentiality
is a public entity or official; and (7) whether the case involves issues important to the public.
Avandia Mktg., 924 F.3d at 670. Additionally, the Third Circuit has provided that good cause is
established when it is specifically demonstrated that disclosure will cause a clearly defined and
serious injury. Glenmede Trust Co. v. Thompson, 56 F.3d at 483. See also Pansy v. Borough of
Stroudsburg, 23 F.3d 772, 786 (3d Cir. 1994). Here, consideration of the above factors weigh
heavily in favor of adopting the Proposed Protective Form approach.

        Even if the Court determines that the Letter is a judicial record, which it should not, the
Proposed Protective Form approach should be followed. The common law public right of access
to judicial proceedings and records is not absolute. Avandia Mktg, 924 F.3d at 672 (“The
presumption [of access] is just that, and thus may be rebutted.”). As the Third Circuit has stated,
“[w]hile we recognize a strong presumption in favor of public accessibility, we also permit the
sealing of documents when justice so requires.” Leap Sys. v. Moneytrax, Inc., 638 F.3d 216, 221
(3d Cir. 2011).

        The party seeking to overcome the presumption of access must show that “that the
interest in secrecy outweighs the presumption” and that “that the material is the kind of
information that courts will protect and that disclosure will work a clearly defined and serious
injury to the party seeking closure.” Avandia Mktg, 924 F.3d at 672. Thus, the reviewing court
must state “the compelling, countervailing interests to be protected,” make “specific findings on
the record concerning the effects of disclosure,” and ”provide an opportunity for interested third
parties to be heard.” Id. The “compelling reasons” sufficient to outweigh the public’s interest in
disclosure exist when “court files might have become a vehicle for improper purposes,” such as
the use of records to gratify private spite, promote public scandal, circulate libelous statements,
or release trade secrets. Kamakana v. City & Cty. of Honolulu, 447 F.3d 1172, 1179 (9th Cir.
2006) (citing Nixon v. Warner Communications., 435 U.S. 589, 598 (1978)).

        The holding in United States v. Amodeo, 71 F.3d 1044 (2d Cir. 1995) is instructive. In
Amodeo, the Second Circuit reversed a judgment releasing a redacted version of a sealed
investigative report constituting a judicial record which included accusations that were
anonymous, unverified and “to a degree, of doubtful veracity.” The Second Circuit noted that
“[u]nlimited access to every item turned up in the course of litigation would be unthinkable” as
“[r]eputations would be impaired, personal relationships ruined, and businesses destroyed on the
basis of misleading or downright false information.” Id at 1048-1049. Accordingly, the Second
Circuit reversed the trial court’s decision to release the unredacted version of the report as
Case 1:18-cv-00819-LPS Document 114 Filed 08/27/20 Page 5 of 6 PageID #: 1730




August 27, 2020
Page - 5 -


“[p]ortions of the Report are hearsay and may contain misinformation” including accusations
that are “unsworn, and some or all may be of doubtful veracity, possibly stemming in part from
apparent personality conflicts.” Id. at 1052.

        Turning to the third legal standard, the First Amendment right of public access which
attaches to civil trials is not absolute. In re Avandia, 924 F.3d at 678. The party “seeking closure
or sealing in the face of the First Amendment right of access bears the burden of showing that the
material is the kind of information that courts will protect and that there is good cause for the
order to issue.” Id at 673. As already discussed above, there is good cause to implement the
Proposed Protective Form approach.

        The Supreme Court has recognized that “when engaging in interchanges at the bench, the
trial judge is not required to allow public or press intrusion upon the huddle.” Richmond
Newspapers, Inc. v. Virginia, 448 U.S. 555, 598 n.23 (1980). See also United States v. Scrushy,
No. CR-03-BE-0530-S, 2005 U.S. Dist. LEXIS 42127 (N.D. Ala. Nov. 23, 2005) (district court
refused to release to intervening media outlets information derived from sidebar conferences that
would have embarrassed various witnesses with unsubstantiated allegations of misconduct.) The
First Amendment right of public access does not outweigh the good cause present to follow here
the Proposed Protective Form approach.


       Defendants’ Position

       Defendants regret that Xcoal has turned a simple request from the Court into a briefing
episode. The length of Xcoal’s briefing is inverse proportion to the strength of its position.

        The transcripts of the August 25 and 26 sidebar conferences should be unsealed and be
made available to the public along with the remainder of the trial record. The Defendants do not
believe there are any legitimate – let alone compelling – reasons for the transcripts to remain
sealed, and respectfully submit that unsealing the transcripts is in keeping with the longstanding
policy of the Third Circuit (and the United States Supreme Court) in favor of keeping judicial
proceedings open and available to the public. See In re Cendant Corp., 260 F.3d 183, 192 (3d
Cir. 2001) (the public has a common-law right of access to all judicial proceedings and
records); Mosaid Techs. Inc. v. LSI Corp., 878 F.Supp.2d 503, 507 (D. Del. 2012) (the public has
a common-law right of access to all judicial proceedings and records, as well as an interest in
observing, participating in, and commenting on court events). This public right of access
extends to in camera hearings conducted by the Court. Cendant, 260 F.3d at 192.

       Accordingly, Xcoal must demonstrate “good cause” to keep the transcripts of the sidebar
conferences sealed. This requires an “exacting type of analysis,” in which Xcoal must establish
“a compelling interest” in shielding those transcripts from public view. Joint Stock Soc’y v.
UDV N. Am., Inc., 104 F.Supp.2d 390, 395 (D.Del. 2000). “Broad allegations of harm,
Case 1:18-cv-00819-LPS Document 114 Filed 08/27/20 Page 6 of 6 PageID #: 1731




August 27, 2020
Page - 6 -


unsubstantiated by specific examples or articulated reasoning, do not support a good cause
showing.” Mosaid Techs., 878 F.Supp.2d at 507 (quoting Pansy v. Borough of Stroudsburg, 23
F.3d 772, 786 (3d Cir. 1994)). Xcoal must show, “with specificity,” that disclosure of the
sidebar conferences will work “a clearly defined and serious injury” to it. Id. Unless
“extraordinary circumstances” are present, “commercial embarrassment is not a compelling
reason to seal a trial record.” Carnegie Mellon Univ. v. Marvell Tech. Group Ltd., 2013 WL
1336204, at *5 (W.D. Pa. Mar. 29, 2013).

        Xcoal has provided no compelling reasons why the transcripts should remain sealed. See
Mosaid Techs., 878 F.Supp.2d at 508-10 (refusing to seal transcript of court proceedings where
parties failed to “articulate with specificity any ‘clearly defined and serious injury’ that would
result”). It has completely failed to identify specific harm to it that would be caused by the
unsealing of the sidebar transcripts. Its claims of reputational and competitive harms are
nebulous and undefined, and do not meet the standards set by the Third Circuit and this Court
in Mosaid Techs. Its claims of third-party harm are similarly unformulated and imprecise – there
are no declarations or sworn testimony by anyone relating to harms that may be caused by the
unsealing of the transcripts. Therefore, Defendants respectfully request that the Court enter an
Order that the transcripts of the August 25 and 26 sidebar conferences be unsealed.

       The parties appreciate the opportunity to address these matters.


                                                    Sincerely yours,

                                                    /s/ Geoffrey G. Grivner

                                                    Geoffrey G. Grivner (#4711)

GGG/
cc:  All Counsel of Record via ECF
     Richard Getty, Esq.
     Danielle Harlan, Esq.
     John A. Sensing, Esq.
     Jennifer Penberthy Buckley, Esq.
     George Terwilliger, Esq.
     Kevin P. Lucas, Esq.
     Daniel Garfinkel, Esq.
